Citation Nr: 0914457	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-39 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1961 to May 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is important to note at the outset that VA will make as 
many requests as necessary to obtain relevant records from a 
Federal department agency.  These records include, but are 
not limited to, military records, including service 
hospitalization records; medical and other records from VA 
medical facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist, further effort to obtain 
those records would be futile, or where the Federal 
department or agency advises VA that the requested records do 
not exist or that custodian does not have them.  38 C.F.R. 
§ 3.159.

The appellant is presently seeking service connection for the 
cause of the Veteran's death.  A September 2005 VA medical 
record indicates that, the Veteran was admitted to the VA 
Medical Center in Biloxi, Mississippi on September 19, 2005 
and died on September [redacted], 2005.  However, only the final 
assessment, indicating the Veteran was admitted to hospital 
for a number of days, is of record.  As such, VA has an 
obligation, as outlined above, to obtain these records from 
the VA Medical Center in Biloxi, Alabama.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request all of the 
Veteran's hospitalization records from the 
Biloxi VA Medical Facility, to include all 
records dated on and after September 19, 
2005.  Efforts to obtain records from a 
Federal department or agency should end 
only if VA concludes that the records 
sought do not exist, that further efforts 
to obtain those records would be futile, 
or where the Federal department or agency 
advises VA that the requested records do 
not exist or the custodian does not have 
them.  Any negative response should be in 
writing, and associated with the claims 
folder.  

2.  The RO/AMC should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefits sought 
on appeal may now be granted.  If any of 
the benefits sought on appeal remain 
denied, the Veteran and his private 
attorney should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




